Campbell, J.,
delivered the opinion of the court.
The true interpretation of the contract sued on is, that the “ first return trip of the schooner ‘ Mary Bloom,’ ” — which it was assumed would certainly occur within a few months in regular course, — was fixed by the parties as the date from which the ninety days after which the money was to be paid were to be computed; and that as the schooner was lost at sea, and could never return as contemplated, the money promised became payable ninety days after the expiration of the period of time usualty required for a return trip of the schooner. Hicks v. Shouse, 17 B. Mon. 483; Ubsdell v. Cunningham, 22 Mo. 124; Williston v. Perkins, 51 Cal. 554; Nunez v. Dautel, 19 Wall. 560. It would be “a mockery of justice ” to hold that, because the schooner was lost at sea, and, therefore, had not made her first return trip, the appellee lost his debt.

Judgment affirmed.